      Case 19-27159         DocUNITED STATES
                               60 Filed       BANKRUPTCY
                                        10/05/20                COURT13:49:32
                                                   Entered 10/05/20                             Desc Main
Form G-15                           Northern District of Illinois
                                     Document     Page   1  of 1
                                           EASTERN DIVISION
                           219 S. Dearborn Street, Room 713, Chicago, IL 60604

                                 CHANGE OF ADDRESS – CREDITOR

                              This form cannot be used to change the name of a creditor.

     In re:      Charise B Whaley                              Case Number:          19-27159
                                                                      Chapter:       13
    Check which type of address change is being requested:
              ✔ Notice only                   Payment only                         Notice & Payment


                  Clark & Randolph LLC
Creditor’s Name: ____________________________________________________________
Enter related claim number(s) if any:                                Dollar Amount:$


Previous Notice Address:                                             New Notice Address:
6311 W GROSS POINT RD                                                c/o Real Tax Acquisitions LLC

NILES, IL 60714                                                      6640 W. Touhy Ave.

                                                                     Niles, IL 60714



Previous Payment Address:                                            New Payment Address:




Change requested by:
(Printed name and title)
                           Mailing Address




     Creditor Phone Number:
     Creditor Email Address:
                           Signature and Date


 Under penalty of perjury, I declare that the information I have provided in this form is true and correct
 and I am authorized to execute this form on behalf of the creditor.
 This notice is provided pursuant to 11 USC § 342 (e)(1), and the address provided above supersedes
 any previous address provided for this creditor in this case.
